PER CURIAM.
[¶ 1] The parents of Olivia M. appeal from orders of the District Court (Newport, MacMichael, J.) that denied their motions to (1) vacate a prior termination of parental rights (TPR) order, and (2) amend the findings and judgment relative to that TPR order. The parents argue, essentially, that the termination order, entered July 27, 1999, should be reopened.
[¶ 2] On July 27, 1999, the court entered an order terminating parental rights. We affirmed that order, In re Olivia M., Mem-00-54, on April 18, 2000. After the affirmance of the termination order, the child protective proceeding continued to develop a permanent placement plan. Olivia M.’s adoption was finalized on December 27, 2000.
[¶ 3] The parents’ motion to vacate the termination order was filed in the District Court on July 6, 2001. The motion to amend findings and judgment was filed in the District Court on September 1, 2001. The court denied both the motion to vacate and the motion to amend findings and judgment. Both of those actions were appealed, and the appeals have been consolidated.
[¶ 4] The parents’ motions sought to reopen and reargue issues resolved in the termination proceeding. There is no basis now, post-affirmance of the termination order and post-adoption, for consideration of the relief the parents seek. Because there was no relief that the District Court could grant, it acted appropriately in denying the parents’ motions.
The entry is:
Judgment affirmed.